Case 1:16-cv-01822-LTB Document 58-1 Filed 09/16/19 USDC Colorado Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO
Judge Lewis T. Babcock
Civil Action No. 16-cv-01822-LTB
WILDERNESS WORKSHOP, et al.,
Petitioners,
Vv.

UNITED STATES BUREAU OF LAND MANAGEMENT, et al.,

Respondents.

 

SETTLEMENT AGREEMENT

 

Petitioners Wilderness Workshop, Western Colorado Congress, Natural Resources
Defense Council and Sierra Club (“Petitioners ”) and Respondents United States Bureau of Land
Management (“BLM”), David Bernhardt, in his official capacity as Secretary of the Interior,
Casey Hammond, in his official capacity as Principal Deputy Assistant Secretary — Land and
Minerals Management, Jamie Connell, in her official capacity as BLM’s Colorado State
Director, and Larry Sandoval, in his official capacity as Field Manager for the Colorado River
Valley Field Office of the BLM (“Respondents”) (together with Petitioners, “the Parties”) have
reached an agreement to resolve this case, with the Parties agreeing to undertake and perform the
measures set forth in this stipulated Settlement Agreement (“Agreement”).

Whereas, on July 18, 2016, Petitioners brought this action challenging BLM’s June 12,
2015 adoption of the Approved Resource Management Plan (“RMP”) for the Colorado River

Valley Field Office (““CRVFO”) and Final Environmental Impact Statement (“Colorado River

 
Case 1:16-cv-01822-LTB...Document 58-1 Filed 09/16/19 USDC Colorado Page 2 of 6

Valley EIS” or “EIS”) through a Record of Decision (“ROD”). Petitioners alleged violations of
the National Environmental Policy Act (“NEPA”);

Whereas, Respondents deny any violations of law;

Whereas, on October 16, 2018, the Court granted in part and denied in part Petitioners’
merits brief, finding that Respondents had violated NEPA by failing to take a hard look at the
impacts of greenhouse gas emissions and failing to consider the reasonable alternatives to oil and
gas leasing and development, when adopting the RMP, ROD and EIS;

Whereas, the Court ordered additional briefing as to the appropriate remedy while
deferring a final ruling;

Whereas, the Parties thereafter engaged in negotiations to determine if they could
amicably resolve the issue of remedy. The Parties believe it is in the best interest of the public,
the Parties, and judicial economy to resolve the issue of remedy and have reached agreement as
to remedy and related issues as embodied in this Agreement;

THEREFORE, the Parties agree and stipulate as follows:

1. The Parties agree to a partial remand without vacatur of the EIS and ROD, so that
Respondents may address those portions of the RMP, EIS and ROD that are affected by the
deficiencies identified by the Court in its order of October 16, 2018.

2. During remand, Respondents agree to prepare a Supplemental EIS, which will address
the deficiencies identified by the Court.

3. Respondents agree to comply with all relevant requirements of NEPA, including
requirements for public notice and comment.

4. Following issuance of the final Supplemental EIS, Respondents agree to issue a new
decision document that will amend or supersede the existing ROD to the extent determined

necessary or appropriate by Respondents.
Case 1:16-cv-01822-LTB Document 58-1 Filed 09/16/19 USDC Colorado Page 3 of 6

5. Pending issuance of the new decision document, Respondents agree to not hold any oil or
gas lease sales within the CRVFO RMP decision area;

6. Pending issuance of the new decision document, Respondents agree to file with the Court
quarterly written reports regarding the status of proceedings on remand.

7. This Agreement is the result of compromise and settlement, and it is based on and limited
solely to the facts involved in this case. This Agreement does not represent an admission by any
party to any fact, claim, or defense concerning any issue in this case. Further, this Agreement
has no precedential value and shall not be used as evidence by any Party in any other litigation
except as necessary to enforce the terms of the Agreement.

8. The Parties agree that they will submit to the Court the accompanying stipulation of
dismissal and proposed order dismissing the case with prejudice pursuant to Fed. R. Civ. P. 41
within 3 days of execution of this Agreement. The Court shall retain jurisdiction solely for the
purposes of determining compliance with this Agreement and any motion for attorneys’ fees and
costs filed by Petitioners in accordance with the Equal Access to Justice Act. If the Court does
not dismiss the case, the Agreement is voidable by any party. The Parties agree that they will
notify the Court within 14 days after BLM’s issuance of a new decision document. In the event
of a dispute arising out of or relating to this Agreement, or in the event that a party believes
another party has failed to comply with any term or condition of this Agreement, the party
raising the dispute or seeking enforcement shall provide the other parties with written notice of
the claim. The Parties agree that they will meet and confer (either telephonically or in person) in
a good faith effort to resolve any requests, disputes, or claims before seeking further relief. If the
Parties are unable to resolve the request, dispute, or claim themselves within 60 days of the

receipt of the written notice of a request, dispute or claim (or such longer time to which they

 
Case 1:16-cv-01822-LTB...Document.58-1. Filed 09/16/19 USDC Colorado Page 4 of 6

agree), then the Parties may seek relief from this Court. The Parties agree that they will not seek
contempt of court as an available remedy for any alleged violation of this Agreement, and the
Parties therefore knowingly waive any right they might have to seek an order of contempt for
any such alleged violation.

9. Any challenge to the adequacy of the Supplemental EIS and decision document required
by this Agreement must take the form of a new civil action under the judicial review provisions
of the Administrative Procedure Act, and may not be asserted as a claim for violation of this
Agreement or in a motion to enforce the terms of this Agreement. Nothing in this Agreement
precludes Petitioners from raising any claims against the Supplemental EIS and decision
document that arise subsequent to the effective date of this Agreement.

10. The undersigned representatives of the Petitioners and Respondents certify that they are
fully authorized by the respective Parties whom they represent to enter into the terms and
conditions of this Agreement and to legally bind such Parties to it.

11. This Agreement represents the entirety of the undersigned Parties’ commitments with
regard to settlement. Paragraphs 1-6 and 9-10 of this Agreement shall become binding on the
Parties only upon the Court’s entry of the accompanying proposed order dismissing the case with
prejudice pursuant to Fed. R. Civ. P. Al. That order shall incorporate by reference the terms of
this Agreement.

Respectfully submitted this 16th of September 2019.

 

 

Kyté Tisdel ~ Caitlin Cipicchio

‘Western Environmental Law Center U.S. Department of Justice

208 Paseo del Pueblo Sur, Suite 602 Environment & Natural Resources Div.
Taos, New Mexico 87571 150 M St. NE

Tel: (575) 613-8050 - Washington, D.C. 20002
tisdel@westernlaw.org Tel: (202) 305-0503
Case 1:16-cv-01822-LTB Document 58-1 Filed 09/16/19 USDC Colorado Page 5 of 6

caitlin.cipicchio(@usdoj.gov

Laura H. King Attorney for Federal Respondents
Western Environmental Law Center

103 Reader’s Alley

Helena, MO 59601

Tel: (406) 204-4852

king@westernlaw.org

 

Attorneys for Plaintiffs

 
Case 1:16-cv-01822-LTB..Document 58-1. Filed 09/16/19. USDC Colorado Page 6 of 6
